Citation Nr: 0403433	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent, 
prior to March 8, 2000, and in excess of 40 percent, from 
March 8, 2000, for intervertebral disc syndrome (formerly 
characterized as recurrent low back strain and lumbago with 
radiculopathy).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active military service from June 1988 to 
April 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.


REMAND

In April 1997, the veteran filed a claim for a disability 
rating in excess of 10 percent for recurrent low back strain.  
The RO denied this claim in a May 1998 rating decision.  The 
veteran, in a May 1998 statement, indicated that he disagreed 
with the May 1998 rating action denying an increased rating 
for the low back disability.  The RO accepted this statement 
as a notice of disagreement (NOD) with the denial of that 
claim.  (See, RO Letter dated June 1, 1998).  In June 1998, 
the veteran submitted another statement, in which he 
indicated his disagreement with the 10 percent rating.  
Following the receipt of additional evidence, the RO, by a 
rating decision in March 1999, assigned a 20 percent rating 
for the low back disability (recharacterized as lumbago with 
radiculopathy), effective from April 16, 1997.

While the May 1998 NOD did set forth specific argument 
regarding the veteran's low back disability, it did not 
indicate the veteran's satisfaction with an award of a 
specific rating.  Moreover, in the June 1998 statement, the 
veteran noted his intent to pursue the matter to the 
"fullest extent," despite his earlier comment to pursue 
compensation benefits to "the next step of increase" to 
which he claimed eligibility.  At best, the statements 
contained in the June 1998 statement are ambiguous and cannot 
be fairly read as expressing a clear intent on the part of 
the veteran to limit his appeal to the next higher rating.  
Thus, the March 1999 rating decision awarding an increase 
from 10 percent to 20 percent in the veteran's low back 
disability rating did not fully resolve the appeal initiated 
by the May 1998 NOD.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  Therefore, the May 1998 NOD remained pending for 
disposition by the Board as to the unresolved question of 
entitlement to a rating in excess of 20 percent.  Id.

In view of these circumstances, the Board determines that the 
veteran's March 2000 statement should have been construed, by 
the RO, as a continuation of the pending appeal initiated by 
the May 1998 NOD concerning the matter of entitlement to a 
disability rating in excess of 20 percent for lumbago with 
radiculopathy, rather than as a new claim for increase.  That 
notwithstanding, the RO entered a subsequent rating decision 
in January 2001, and assigned a 40 percent rating for the low 
back disability, effective from March 8, 2000; and, in a July 
2001 rating decision, the RO recharacterized the disability 
as intervertebral disc syndrome and continued the 40 percent 
rating.  The veteran also continued to challenge the 
currently assigned rating.  In March 2003, the RO furnished 
the veteran a statement of the case (SOC); and in April 2003, 
the veteran filed a substantive appeal (VA Form 9).

Since the veteran did not limit the pending appeal initiated 
by the May 1998 NOD to a specific rating, any subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, did not operate to nullify that 
appeal.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993), 
aff'd, 39 F.3d 1574, 1582-85 (Fed. Cir. 1995) (holding that 
"there can be only one valid NOD as to a particular claim, 
extending to all subsequent RO and BVA adjudications on the 
same claim until a final RO or BVA decision is rendered") 
(original emphasis).  Therefore, as a consequence of 
applicable judicial construction, the claim for an increase 
rating for the service-connected low back disability, as 
regards a rating in excess of 20 percent prior to March 8, 
2000, is currently in appellate status before the Board.

In this context, a review of the claims file reveals that 
additional development is necessary prior to a determination 
in this matter.  The record shows that while the veteran was 
provided statements of the case in March and April of 2003, 
they did not contain a summary of the evidence in the case 
relating to the matter concerning a rating in excess of 20 
percent for the service-connected back disability, for the 
period from April 16, 1997, through March 7, 2000, which was 
placed in appellate status by the May 1998 NOD.  See 
38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. § 19.29 
(2003).  Therefore, pursuant to applicable legal criteria, 
the discovery of a material defect in the statement of the 
case or a prior supplemental statement of the case, requires 
the issuance of a supplemental statement of the case in order 
to ensure that the veteran's due process rights are not 
violated.  38 C.F.R. § 19.31 (2003).  Accordingly, a remand 
is warranted to permit corrective agency action consistent 
with 38 C.F.R. §§ 19.29 and 19.31.

Additionally, after having carefully reviewed the record, the 
Board finds that the requirements of the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002) have not been satisfied with 
respect to the issue on appeal.  Specifically, the VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

With respect to the issue of entitlement to a disability 
rating in excess of 20 percent, prior to March 8, 2000, and 
in excess of 40 percent, from March 8, 2000, for 
intervertebral disc syndrome, there is nothing in the record 
that satisfies the notification requirements of the VCAA, and 
action by the RO is needed to satisfy those requirements.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

Further, with regard to the claim for an increased rating for 
the low back disability, for each of the relevant periods in 
question, the regulations for evaluation of this condition 
were revised, effective from September 26, 2003.  68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  Disabilities and injuries 
of the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  A review of the record 
reveals that the RO has not considered these revised 
regulations in the evaluation of the veteran's intervertebral 
disc syndrome involving the lumbar spine.  Due process 
requires that the RO consider these regulations prior to 
appellate consideration of the veteran's claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's increased rating 
claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to a disability rating in 
excess of 10 percent prior to March 8, 
2000, and in excess of 40 percent from 
March 8, 2000, for intervertebral disc 
syndrome, the RO should send the veteran 
and his representative, if any, a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim for 
an increased rating for the low back.

2.  The RO should ask the veteran to 
identify, by name, address, and 
approximate dates, all health care 
providers who have treated him for his 
service-connected low back disability 
(variously classified as recurrent low 
back strain, lumbago radiculopathy, and 
intervertebral disc syndrome) from 
September 2002 to the present date.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been previously secured.  
In particular, the RO should ask the 
veteran to identify the federal law 
enforcement agency that denied him a 
position due to his service-connected low 
back disability and obtain any medical 
records pertinent to the low back 
disability from that agency.  Obtain any 
records the veteran identifies.

3.  Thereafter, the RO should schedule 
the veteran for VA neurological 
examination by a physician with 
appropriate expertise to determine the 
level of impairment associated with his 
service-connected intervertebral disc 
syndrome (formerly classified as 
recurrent low back strain and lumbago 
with radiculopathy).  All indicated 
studies, including X-rays, and range of 
motion studies in degrees, should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiners should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

In addition, based on the examination 
findings and a review of the claims 
folder, the physician is asked to 
specify, if possible, whether the veteran 
has experienced incapacitating episodes 
(i.e., periods of acute signs and 
symptoms due to the service-connected low 
back disability that require bed rest 
prescribed by a physician and treatment 
by a physician) of intervertebral disc 
syndrome over the past 12 months, and 
identify the total duration of those 
episodes over the past 12 months.  The 
neurological examiner is asked to 
identify, if possible, the signs and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Any abnormal 
sciatic, peroneal, popliteal or other 
nerve findings due to intervertebral disc 
syndrome should be described in detail 
and the degree of any paralysis, neuritis 
or neuralgia should be set forth (i.e., 
mild, moderate, severe, complete).  

The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to and reviewed by 
the examiners.  The examination reports 
are to reflect that such a review of the 
claims file was made.  

4.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should re-adjudicate 
the claim of entitlement to a disability 
rating in excess of 10 percent prior to 
March 8, 2000, and in excess of 40 
percent from March 8, 2000, for 
intervertebral disc syndrome (formerly 
classified as recurrent low back strain 
and lumbago radiculopathy), in light of 
all pertinent evidence and legal 
authority.  This review should consider 
the noted revised regulatory criteria for 
evaluations of disabilities and injuries 
of the spine at 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243).

5.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105, which 
summarizes the pertinent evidence, 
including the evidence relevant to the 
matter of a rating in excess of 20 
percent for the service-connected low 
back disability (variously classified as 
low back strain, lumbago with 
radiculopathy, and intervertebral disc 
syndrome), prior to March 8, 2000, and 
pertinent to the appealed rating 
decisions of May 1998 and March 1999.  
This document should further reflect 
reasons and bases for the decision 
reached.  The veteran and his 
representative should also be afford an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



